—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered September 28, 1995, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 9 to 18 years, unanimously affirmed.
The court properly denied defendant’s motion to suppress the lineup identification. Defendant’s contention that the lineup was unduly suggestive is not supported by the record, which establishes that all of the participants were wearing fairly similar clothes and sufficiently resembled one another (see, People v Gega, 188 AD2d 305, lv denied 81 NY2d 886). The statement by the police officer conducting the lineup that the complainant was “going to have to pick out the person that robbed him” did not contaminate the identification (see, People v Rodriguez, 64 NY2d 738). We perceive no abuse of sentencing discretion.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Rubin, Williams and Andrias, JJ.